Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 31, 2018

The Court of Appeals hereby passes the following order:

A19A0812. TIMOTHY WOOTEN v. THE STATE.

      In 2013, a jury found Timothy Wooten guilty of aggravated assault and two
firearm offenses, and the trial court imposed a total sentence of 20 years in prison.
We affirmed his convictions on direct appeal in an unpublished opinion. See Wooten
v. State, No. A15A2225 (Mar. 22, 2016). In 2017, Wooten filed a “Motion to Vacate
Voidable Judgment,” followed by a “Motion for Judgment by Default,” in which he
raised several challenges to the validity of his convictions. The trial court dismissed
Wooten’s motions, and he filed this timely direct appeal.1 We lack jurisdiction.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a motion must be
dismissed. See Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010); Harper,




      1
        It appears that Wooten filed two notices of appeal from the same trial court
order, only one of which – the notice that led to the current appeal – was timely. For
reasons that are unclear on the current record, the trial court transmitted Wooten’s
untimely appeal to this Court first. We dismissed that appeal (as untimely) earlier this
year. See Wooten v. State, No. A18A1597 (Aug. 13, 2018). Pretermitting whether
that dismissal order has any preclusive effect as to the current appeal, we lack
jurisdiction over this appeal for the reasons stated in this order.
286 Ga. at 218 (2). Consequently, this appeal is hereby DISMISSED for lack of
jurisdiction.


                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    12/31/2018
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.